            Case 2:15-cv-00447-KJM-JDP Document 83 Filed 03/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   JOSE R. ZAIZA,                                       Case No. 2:15-cv-00447-KJM-JDP (PC)

11                   Plaintiff,                           ORDER FOLLOWING SETTLEMENT;
                                                          VACATING DATES AND DIRECTING
12           v                                            PARTIES TO FILE DISPOSITIVE
                                                          DOCUMENTS
13   C. GONZALEZ, et al.,
                                                          THIRTY DAY DEADLINE
14                   Defendants.

15

16          This action was filed on February 26, 2015. On March 19, 2021, this Court conducted a

17 settlement conference.         During the settlement conference, the parties reached a settlement

18 agreement.

19          Based upon the settlement of this action, it is HEREBY ORDERED that:

20          1.      All pending matters and dates in this action are VACATED; and

21          2.      Dispositional documents shall be filed within thirty (30) days from the date of

22                  service of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        March 19, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
